             Case 2:19-mj-00183-jmc Document 1-1 Filed 10/24/19 Page 1 of 4




                                            AFFIDAVIT

       I, Christopher Brown, being duly sworn, hereby depose and state as follows:

                                Introduction and Agent Background

        1.      I submit this affidavit to establish probable cause to believe that on October 23,

2019, Elijah WHEELER-WATSON and Adis DJOZO violated 21 U.S.C. §§ 841(a)(l) and

841(b)(l)(B), and 18 U.S.C. § 2, by knowingly and intentionally possessing with the intent to

distribute heroin, a Schedule I controlled substance, and 28 grams or more of a mixture and

substance containing cocaine base, a Schedule II controlled substance, and aiding and abetting

the same.

       2.       I am a Special Agent (SA) with the Drug Enforcement Administration (DEA).

       3.       I am assigned to the DEA's Burlington Resident Office (BRO). I was hired as a

Special Agent with DEA in June 2019, and completed DEA Basic Agent Training Academy,

located in Quantico, Virginia in October 2019. In connection with my duties and responsibilities

as a Special Agent, I have received extensive training in the field of narcotics trafficking

investigations, including but not limited to, conducting surveillance, smuggling, undercover

operations, methods of packaging, utilizing confidential sources, executing arrest and search

warrants. Prior to my employment with the DEA, I was a Vermont State Trooper for 7 years.

During that time, I have made narcotic arrests and assisted in narcotics investigations.

       4.       The information contained in this affidavit is based upon my training, experience,

and investigation, as well as information that has been conveyed to me by other law enforcement

officers. The following is either known to me personally or has been related to me by persons

having direct knowledge of the events described below, including other law enforcement officers

involved in this investigation. Since this affidavit is being submitted for the limited purpose of




                                                  1
            Case 2:19-mj-00183-jmc Document 1-1 Filed 10/24/19 Page 2 of 4




establishing probable cause, I have not included each and every fact known to me concerning

this investigation. I have set forth only those facts which I believe are necessary to establish

probable cause to believe that WHEELER-WATSON and DJOZO committed the offenses

described above.

                                          Probable Cause

       5.      On October 23, 2019, members oflaw enforcement established surveillance in the

area of 380 Summer Street in St. Johnsbury, VT. Newport, Vermont Detective Aaron Lefebvre

observed a Honda Accord arrive at 380 Summer Street and park in the rear parking lot. Det.

Lefebvre observed two males exit the vehicle and enter the main door of the address.

       6.      Approximately twenty minutes later, Det Lefebrve observed both males return to

the Honda Accord. Det. Lefebrve observ~d the passenger, a black male, holding a red bag.

       7.      Law enforcement continued to surveil the Honda Accord as it travelled

westbound on U.S. Route 2 in Vermont. Vermont State Police Trooper Justin Thompson

conducted a motor vehicle stop on the Honda Accord for a motor vehicle infraction.

       8.      DEA Special Agent (SA) Timothy Hoffmann and DEA Task Force Officer (TFO)

Chris Matott assisted with the stop. TFO Matott conducted a pat down of the driver, identified

as Adis DJOZO, at the rear of the vehicle. TFO Matott immediately recognized the contents of

DJOZO's left pocket to be consistent with heroin as typically packaged in this area. TFO Matott

removed the object from the pant pocket, and TFO Matott determined the package was

approximately 100 bags of suspected heroin. The word "Avengers" was stamped on the bags of

suspected heroin. SA Hoffmann conducted a field test of the suspected heroin, and the results

were a presumptive positive for the presence ofheroin/fentanyl.

       9.      SA Hoffmann then conducted a pat down of the passenger, identified as Elijah




                                                 2
          Case 2:19-mj-00183-jmc Document 1-1 Filed 10/24/19 Page 3 of 4




WHEELER-WATSON. SA Hoffmann observed a bulge in the front ofWHEELER-WATSON's

coat. WHEELER-WATSON advised he had approximately $2000.00 of U.S. currency in his

possession. SA Hoffmann seized approximately $2000.00 USC from WHEELER-WATSON.

       10.     Trooper Thompson's K9 unit then conducted a free air sniff of the exterior of the

vehicle when the vehicle was empty of all occupants. The K9 had a positive alert on the vehicle.

Trooper Thompson informed me, and I reviewed records showing that, Trooper Thompson's K9

was certified by the Vermont Criminal Justice Training Council Canine Certification Committee

on December 5, 2018 to perform the duties of a Narcotics, Drug Detection Team.

       11.     SA Hoffmann and TFO Matott then conducted a search of the vehicle. On the

front passenger side, where WHEELER-WATSON had been sitting, SA Hoffmann seized a red

bag with a zipper that was on the floor. The red bag contained approximately 25 bags of

suspected heroin and multiple knotted plastic baggies that each contained an off-white chunky

substance, suspected to be cocaine base. The bags of suspected heroin were stamped with the

word "Avengers." The suspected cocaine base weighed approximately 41.8 grams with

packaging. SA Hoffmann conducted a field test on the suspected cocaine base, and the results

were a presumptive positive for the presence of cocaine.

       12.     Law enforcement arrested both WHEELER-WATSON and DJOZO. I assisted

with an interview ofDJOZO. Prior to the interview, SA Hoffmann read DJOZO his Miranda

rights, and DJOZO waived his rights. Among other statements, DJOZO advised that he received

the approximately 100 bags of heroin in St. Johnsbury.

       13.     I also assisted with an interview of WHEELER-WATSON. Prior to the

interview, SA Hoffmann read WHEELER-WATSON his Miranda rights, and WHEELER-

WA TSON waived his rights. Among other statements, WHEELER-WATS ON admitted to




                                                3
          Case 2:19-mj-00183-jmc Document 1-1 Filed 10/24/19 Page 4 of 4




possessing a red "fanny pack." WHEELER-WATSON also admitted that he put it under his seat

and that he had money and "work," which I know is a slang term for controlled substances.

                                           Conclusion

       14.     Based on the foregoing, I submit there is probable cause to believe that on

October 23, 2019, Elijah WHEELER-WATSON and Adis DJOZO violated 21 U.S.C. §§

841(a)(l) and 841(b)(l)(B), and 18 U.S.C. § 2, by knowingly and intentionally possessing with

the intent to distribute heroin, a Schedule I controlled substance, and 28 grams or more of a

mixture and substance containing cocaine base, a Schedule II controlled substance, and aiding

and abetting the same.

       Dated at Burlington, in the District of Vermont, on thi




                                                 4th day of October, 2019.




                                                4
